Order entered April 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01610-CV

                            SHENITRA WILLIAMS, Appellant

                                              V.

         ADVENTURE HOLDINGS, L.L.C. D/B/A AMAZING JAKES, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-03596-2011

                                          ORDER
       We GRANT appellant’s April 22, 2013 motion for leave to file an amended brief.

Appellant shall file her amended brief on or before May 6, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE